ORDER

PER CURIAM.
Appellant Kenneth Dailey appeals from the judgment entered in the Circuit Court of St. Louis City after a jury trial convicting *141him of second degree murder, Section S65.021, RSMo 1994, first degree robbery, Section 569.020, RSMo 1994, and two counts of armed criminal action, Section 571.015. Appellant argues on appeal that (1) there was insufficient evidence to support the second degree murder conviction because the victim experienced complications while in the hospital that were an intervening cause of his death, and (2) the trial court erred in overruling his objection to statements made by the prosecutor during closing argument.
We have reviewed the briefs of the parties, the legal file and the record on appeal and no error of law appears. An extended opinion reciting detailed facts and restating principles of law would have no precedential or jurisprudential value. We affirm the judgment pursuant to Rule 30.25(b).